DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This final office action is responsive to the amendments filed on 01/19/2021.
Claims 1-25 are pending.

Response to Amendment

Applicant has amended independent claims 1, 11, 18, 23 and dependent claims 2, 7 to include new/old limitations in a form not previously presented necessitating new search and considerations.  New claim 25 have been added by the Applicant.


Specification

The disclosure is objected to because of the following informalities: 
-- (h) missing Summary of the invention -- in specification.  
Appropriate correction is advised. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-24 are rejected under 35 U.S.C. 112 (b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

The following claim language is not clearly understood:
Claim 1 recites “receive a configuration for the workload based on a power failure, where in the configuration comprises performance criteria and associated actions”. It is unclear if the configurations is applied during execution as recited in claim 1 or not and associated actions includes what action. Also, associated actions recited in claim 5 and claim 6 are same or different from associated actions of claim 1.
Claim 1 recites “at least one computing resource comprising at least one UPS resource and at least one non-UPS resource. It is unclear how one computing resource can comprise of both UPS and non-UPS resource.
Claim 11 recites error rate/frame rate without clearly reciting error/frame rate of what.
Claims 11, 18 and 23 recites elements of claim 1 and have similar deficiency as claim 1. Therefore, they are rejected for the same rational. Remaining dependent claims are also rejected due to their dependency on the rejected independent claims.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 25 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Independent claim 25 recites “an apparatus comprising a circuitry” without clearly reciting if the apparatus is a software, hardware, firmware or combination of those. According to the specification, hardware, firmware and/or software elements may be collectively or individually referred to herein as “module,” “logic,” “circuit,” or “circuitry” ([0068]). The broadest reasonable interpretation of a claim drawn to a circuitry that may be hardware or software or combination of software or hardware. As such an apparatus entirely made of software doesn’t fall within at least one of the four categories of patent eligible subject matter and therefore rejected under 35 USC 101.


Claims 23-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more or integrating into practical application.  

Based upon at least the decision by the United States Supreme Court in Alice Corp. v. CLS Bank Int'l, 134 S. Ct. 2347, 2354 (2014), post-Alice precedential court decisions, and 2019 Revised Patent Subject Matter Eligibility Guidance, claims 23-25 are determined to be directed to an abstract idea.  Examples of abstract ideas include at least Mathematical concepts, Mental process and Certain Methods of organizing human activity.

Step 1: Statutory category? 
	Device (claims 23-24: Yes) and Apparatus (claim 25-no)
Step 2A prong 1: Recites a judicial exception? - Yes

Step 2A prong 2: Integrate judicial exception into practical application? - No
	
Step 2B: Amount to significantly more than judicial exception? - No


First, claim 23 is a device comprising processor and passes the step 1 (Step 1 - Yes). Thus, the analysis moves to step 2A of the two-prong inquiry of Mayo/Alice two-part framework.
Claim 23 recites “discovering USP and non-UPS compatible computing resource and workload request identified to be performed on a non-UPS compatible computing resource and transmitting the workload upon certain system condition” at a high level of generality. The claim elements of “cause a workload request to be transmitted to the node using the network interface, the workload request identified to be performed on a non-UPS compatible computing resource” and “cause a configuration for the workload based on a power source failure or a cooling source failure to be transmitted to the node using the network interface”, as drafted, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, claim limitations of transmitting workload to a node based on the identified workload to be performed using a non-UPS compatible computing resource, essentially involves observation and evaluation (i.e. if the workload is identified as non-UPS compatible) and can be performed manually in the human mind or using pen and paper. Similarly, based on power source failure or cooling source failure” requires observation/evaluation and while actual failure happens on the power/cooling source, the component failure itself can recognized by a human mind. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer component, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea (Revised Step 2A PRONG ONE -Yes). 


The judicial exception is not integrated into a practical application. In particular, the claim 23 recites additional claim elements of “a client device” (i.e. generic computer), “a network interface” (i.e. a generic computing component), “processor (i.e. a generic computing component), “discover at a node any uninterruptible power supply form (UPS) compatible computing resource and non-uninterruptible power supply form (non-UPS) compatible resource” (i.e. not an improvement in technology/technical field), “wherein a UPS compatible computing resource is compatible with uninterruptible power supply aspects of Network Equipment-Building System (NEBS) level 3(i.e. not an improvement in technology/technical field, particular technological environment)”, “cause a workload request to be transmitted to the node using the network interface (i.e. generic method not an improvement)” (, “cause a configuration for the workload to be transmitted to the node using the network interface (i.e. generic method not Mayo/Alice two-part framework.

The claim doesn’t include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional claim element of interface, processor, and UPS/non-UPS computing resources meeting NEBS level3, transmitting configuration are examples of pre-solution activity and are merely linking the abstract idea to a particular technological environment and are not sufficient to amount to significantly more than the judicial exception. The claim is not patent eligible.


Independent claims 25 recite similar claim elements as claim 23 and are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception and additional claim elements neither integrate nor amounts to significantly more, based on similar analysis as above with respect to claim 23.
		Dependent claims  recite claim elements that are either abstract idea or additional claim elements, that individually or in combination, are either generic computing methods/components or insignificant pre/post solution activity and neither integrate into practical application nor amount to significantly more, based on similar analysis as above with respect to claim 23. 
		Therefore, the claim(s) 23-25 are rejected under 35 U.S.C. 101 as being directed to judicial exception without integrating into practical application or significantly more.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Bryant et al. (US Pub. No. 2018/0157563 A1, hereafter Bryant) in view of Hong et al. (US Pub. No. 2020/0041972 A1, hereafter Hong) and further in view of Lam (US Pub. No. 2005/0111151 A1, hereafter Lam).
Bryant and Lam were cited in the last office action.


Highlighted claim elements are missing from the respective cited prior arts.

As per claim 1, Bryant teaches the invention substantially as claimed including a power and workload manager apparatus comprising  (fig 3 power management system 340 fig 6 cloud manager 520 [0046] job scheduling): 
at least one computing resource comprising at least one uninterruptible power supply form (UPS) compatible computing resource (fig 3 primary data center 330 backup power 330 [0035] primary data center 320 backup power330 UPS) and at least one non-uninterruptible power supply form (non-UPS) compatible computing resource (fig 3 data center 320 360 electricity supplier/grid 325 375 - interruptible [0035] primary data center 320 electricity supplier 325), wherein a UPS compliant computing resource is compatible with uninterruptible power supply aspects of Network Equipment-Building System (NEBS) level 3 ([0035] primary data center, electricity supplier, UPS/backup power generator - data center compatible to both UPS and non-UPS); and 
at least one processor communicatively coupled to the at least one computing resource (fig 1 110 112 115 100), the at least one processor to: 
receive a workload for execution using a non-UPS compatible computing resource based on an indication that the workload is to be executed using a non- UPS compatible computing resource (fig 6 new job request received at primary data center’s cloud manager 610 [0046] jobs, received, cloud manager, primary data center, metadata, new job fig 3 primary data center 320 electricity supplier grid); 
receive a configuration for the workload based on a power source failure, wherein the configuration comprises performance criteria and associated actions ([0035] receive power related data from power system, time estimates, amount of power available, anticipated power outage, primary data center, backup power system [0036] power outage estimates, jobs, running, migrated to remote data center fig 5 530 532-yes/no 535 540-yes/no, 550);
cause execution of the workload using a first non-UPS compatible computing resource (fig 5 532-yes: run job locally on primary data center 535); and 
provide a result from the execution of the workload.

Bryant doesn’t specifically teach resource is compatible with uninterruptible power supply aspects of Network Equipment-Building System (NEBS) level 3, based on an indication that the workload is to be executed using a non-UPS compatible computing resource, and provide a result from the execution of the workload.

	Hong, however, teaches resource is compatible with uninterruptible power supply aspects of Network Equipment-Building System (NEBS) level 3, receive a workload for execution based on an indication that the workload is to be executed using a non-UPS compatible computing resource (fig 3 receive task execution request signal S100 [0046] task, bit value, execution request, feature of energy consumed for performing the task using criteria [0047] groups, tasks, third group, task that can be suspended and does not require continuous power supply), and provide a result from the execution of the workload.

	It would have been obvious to one of ordinary skills in the art before the effective filing date of the invention was made to combine the teachings of Bryant with the teachings of Hong of receiving task signal and matching task to task group with energy consumed for performing the task that can be suspended and doesn’t require continuous power supply to improve efficiency and allow receiving workload based on an indication that the workload is to be executed using a non-UPS compatible computing resource to the method of Bryant as in the instant invention. The combination of analogous arts (Bryant [0002] Hong [0001]) would have been obvious because applying known method of receiving task to be executed indicating that task doesn’t require continuous power supply as taught by Hong to the known method of allocating resources to the jobs based on the power data and job metadata as taught by Bryant to yield predictable result of receiving workload for execution based on an indication that the workload is to be executed using a non-UPS compatible computing resource with reasonable amount of success and improved efficiency (Bryant [0001] [0013] Hong [0007] [0008]).

	Bryant and Hong, in combination, do not specifically teach resource is compatible with uninterruptible power supply aspects of Network Equipment-Building System (NEBS) level 3, and provide a result from the execution of the workload.
	
Lam, however, teaches UPS compliant computing resource is compatible with uninterruptible power supply aspects of Network Equipment-Building System (NEBS) level 3 or equivalents ([0016] 14U shelf, network equipment building system NBES level3 and ETSI standard) and provide a result from the execution of the workload ([0026] software event, application program executing [0027] input the power status signal and software event single, output a control signal).

It would have been obvious to one of ordinary skills in the art before the effective filing date of the invention was made to combine the teachings of Bryant with the teachings of Lam of 14U shelf designed to NEBS level 3 and software signal originating from execution of application program to improve efficiency and allow UPS compliant computing resource is compatible with uninterruptible power supply aspects of Network Equipment-Building System (NEBS) level 3 and provide a result from the execution of the workload to the method of Bryant and Hong as in the instant invention. The combination of analogous arts (Bryant [0002] Hong [0001] Lam [0001]) would have been obvious because applying known method of applying 14U shelf designed to NEBS level 3 and software event generated by executing application program as taught by Lam  to the known method of power requirement of jobs and allocating resources to the jobs based on the power data and job metadata as taught by Bryant and Hong to yield predictable result of resource compatible with uninterruptible power supply aspects of Network Equipment-Building System (NEBS) level 3, and provide a result from the execution of the workload with reasonable amount of success and improved efficiency (Bryant [0001] [0013] Hong [0007] [0008] Lam [0001] [0016] ).



As per claim 2, Bryant teaches in response to a failure of a power source to the first non-UPS compatible computing resource ([0035] primary electric power from electricity supplier is disrupted), the at least one processor is to provide one or more of (fig 1 110): 
a performance indicator or temperature of the first non-UPS compatible computing resource ([0035] time estimates related to the amount of power available from each power system) and 35 
AB2684-USthe performance indicator includes one or more of: 
error rate of the workload or frame rate  generated by from the virtual reality (VR) / augmented reality (AR) operations of the workload ([0002] power outage time estimate [0035] power outage time estimate fig 5 can job be completed before outage occurs 532-No).  

As per claim 3, Bryant teaches in response to a failure of a power source to the first non-UPS compatible computing resource ([0035] primary electric power from electricity supplier is disrupted) and an error rate of the workload indicating unacceptable performance based on the performance criteria (fig 5 can job be completed before outage occurs 532-No), the at least one processor is to cause termination of execution of the workload ([0047] inform the administrator and/or customer, job, cannot run on primary data center due to impending power outage).  

As per claim 4, Bryant teaches in response to a failure of a power source to the first non-UPS compatible computing resource ([0035] primary electric power from electricity supplier is disrupted) and an error rate of the workload indicating unacceptable performance based on the performance criteria (fig 5 can job be completed before outage occurs 532-No), the at least one processor is to cause migration of the workload to another UPS compatible resource or a non-UPS compatible resource for execution ([0040] migrate job to a remote data center, perform job migration; fig 4 460).  

As per claim 5, Bryant teaches in response to a failure of power source to the first non-UPS compatible computing resource ([0035] primary electric power from electricity supplier is disrupted) and an error rate of the workload indicating acceptable performance based on the performance criteria (fig 5 can job be completed before outage occurs 532-yes), the at least one processor is to perform an associated action to reduce power supplied to the first non-UPS compatible computing resource ([0035] switch to one or more backup power supplies, UPS and backup power generators [0039] backup power will be depleted - reduced power supply).
  
As per claim 8, Bryant teaches a computing resource comprises one or more of: a processor, graphics processing unit, storage, memory, programmable control logic, field programmable gate arrays (FPGAs), artificial intelligence inference engines, image processing engine, or hardware-executed processes (fig 1 information handling system 100 processor 110 graphics controller 125 system memory 120).  

As per claim 9, Bryant teaches apparatus of claim 1, comprising one or more of: a base station, central office, server, rack, or data center (fig 3 primary/remote data center 320 360).  

As per claim 10, Bryant teaches processor is to: identify any UPS compatible computing resource ([0035] primary data center 320 electric power from supplier 325 - indicates compatibility) and any non-UPS compatible computing resource ([0036] remote data center 360, backup power 380 such as UPS and power generators - indicate compatibility) to a workload requester ([0001] performed by administrators, human [0047] inform the administrator and/or customer). 
 

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Bryant in view Hong and further in view of Lam, as applied to above claims, and further in view of Turrichi, Jr et al. (US Patent No. 8,209,413 B1, hereafter Turrichi, Jr).
Turrichi was cited in the last office action.
As per claim 6, Bryant teaches wherein the at least one processor is to: 
receive a configuration for the workload ([0035] receive power related data from power system) based on a failure of a cooling source to the first non-UPS compatible computing resource ([0035] primary electric power from electricity supplier is disrupted), wherein the configuration for the 36 AB2684-USworkload based on a failure of a cooling source to the first non-UPS compatible computing resource comprises temperature threshold, performance criteria, and associated actions ([0035] receive power related data from power system, time estimates, amount of power available, anticipated power outage, primary data center, backup power system [0036] power outage estimates, jobs, running, migrated to remote data center fig 5 530 532-yes/no 535 540-yes/no, 550).  

Bryant, Hong and Lam, in combination, do not specifically teach failure of a cooling source and configuration comprises temperature threshold.


Turrichi, Jr, however, teaches failure of a cooling source (col 1 lines 48-55 cooling equipment failure, implement emergency power settings), and configuration comprising temperature threshold (col 2 lines 33-37 heat generated may not be removed fast enough to prevent temperature from increasing to unacceptable levels).

It would have been obvious to one of ordinary skills in the art before the effective filing date of the invention was made to combine the teachings of Bryant, Hong and Lam with the teachings of Turrichi, Jr of failure of a cooling system and temperature increasing beyond acceptable levels to detect issues and improve efficiency and allow configuration related to cooling failure to the method of Bryant, Hong and Lam as in the instant invention. The combination would have been obvious because applying the known method of detecting failure in the cooling system and temperature increasing beyond acceptable limits as taught by Turrichi, Jr to the power management system taught by Bryant, Hong and Lam to yield predictable result of configuring related to cooling supply and comprising of thermal threshold with reasonable amount of success and improved efficiency (Bryant [0001] [0013] Hong [0007] [0008] Lam [0001] [0016] Turrichi, Jr 1: 30-40).


As per claim 7, Bryant teaches in response to (i) a failure of a cooling source to the first non-UPS compatible computing resource ([0035] primary electric power from electricity supplier is disrupted), (ii) a temperature of the first non-UPS compatible computing resource exceeding the temperature threshold, (iii) and an error rate of the workload indicating acceptable performance based on the performance criteria (fig 5 power outage time estimates 452, expected job completion time 530 can job be completed before outage occurs 532-Yes), the at least one processor is to perform an associated action to reduce power supplied to the first backup power non-UPS compatible computing resource ([0035] switch to one or more backup power supplies, UPS and backup power generators [0039] backup power will be depleted - reduced power supply).

Turrichi, Jr, however, teaches remaining claim elements of (i) failure of a cooling source (col 1 lines 48-55 cooling equipment failure, implement emergency power settings), and (ii) a temperature of the first non-UPS compatible computing resource exceeding the temperature threshold (col 2 lines 33-37 heat generated may not be removed fast enough to prevent temperature from increasing to unacceptable levels).


Claims 11-17 are rejected under 35 U.S.C. 103 as being unpatentable over Bryant in view of Turrichi and further in view of Hong, as applied to above claims. 


As per claim 11, Bryant teaches the invention substantially as claimed including a method comprising: 
receiving a workload designated for execution on a non-uninterruptible power supply form (non-UPS) compatible computing resource (fig 6 receive new job request at primary data center’s cloud manager, metadata 610 fig 3 primary data center 320 electricity supplier 325), wherein a non-UPS compatible computing resource does not comply with uninterruptible power supply aspects of Network Equipment-Building System (NEBS) level 3 or equivalents (fig 3 electricity supplier 325 - doesn’t indicate any compliance with NEBS); 
receiving a configuration for the workload, the configuration related to power failure and cooling supply failure ([0035] receive power related data from power system, time estimates, amount of power available, anticipated power outage, primary data center, backup power system [0036] power outage estimates, jobs, running, migrated to remote data center fig 5 530 532-yes/no 535 540-yes/no, 550); and the configuration comprising one or more of:
threshold temperature, performance criteria, and associated actions ([0035] time estimates, amount of power available, anticipated power outage, primary data center, backup power system [0036] power outage estimates, jobs, running, migrated to remote data center fig 5 530 532-yes/no 535 540-yes/no, 550);  and
dispatching the workload on a first non-UPS compatible computing resource for execution by the first non-UPS compatible computing resource (fig 5 532-yes: run job locally on primary data center 535 fig 6 instruct cloud manager to run this job using primary data center 650). 
  Bryant doesn’t specifically teach workload designated for execution on a non-uninterruptible power supply form (non-UPS) compatible computing resource, configuration related to cooling failure, and configuration comprising threshold temperature.
Turrichi, Jr, however, teaches configuration related to cooling failure (col 1 lines 48-55 cooling equipment failure, implement emergency power settings), and configuration comprising threshold temperature (col 2 lines 33-37 heat generated may not be removed fast enough to prevent temperature from increasing to unacceptable levels).

It would have been obvious to one of ordinary skills in the art before the effective filing date of the invention was made to combine the teachings of Bryant with the teachings of Turrichi, Jr of failure of a cooling system and temperature increasing beyond acceptable levels to detect issues and improve efficiency and allow configuration related to cooling failure to the method of Bryant as in the instant invention. The combination would have been obvious because applying the known method of detecting failure in the cooling system and temperature increasing beyond acceptable limits as taught by Turrichi, Jr to the power management system taught by Bryant to yield predictable result of configuring related to cooling supply and comprising of thermal threshold with reasonable amount of success and improved efficiency (Bryant [0001] [0013] Turrichi, Jr 1: 30-40).
Bryant and Turrichi, in combination, do not specifically teach workload designated for execution on a non-uninterruptible power supply form (non-UPS) compatible computing resource.
Hong, however, teaches workload designated for execution on a non-uninterruptible power supply form (non-UPS) compatible computing resource.

Hong, however, teaches receive a workload designated for execution based on a non-uninterruptible power supply form (non-UPS) compatible computing resource (fig 3 receive task execution request signal S100 [0046] task, bit value, execution request, feature of energy consumed for performing the task using criteria [0047] groups, tasks, third group, task that can be suspended and does not require continuous power supply).

It would have been obvious to one of ordinary skills in the art before the effective filing date of the invention was made to combine the teachings of Bryant and Turrichi with the teachings of Hong of receiving task signal and matching task to task group with energy consumed for performing the task that can be suspended and doesn’t require continuous power supply to improve efficiency and allow receiving workload based on an indication that the workload designated to be executed using a non-UPS compatible computing resource to the method of Bryant and Turrichi as in the instant invention. The combination of analogous arts (Bryant [0002] Turrichi Hong [0001]) would have been obvious because applying known method of receiving task to be executed indicating that task doesn’t require continuous power supply as taught by Hong to the known method of allocating resources to the jobs based on the power data and job metadata as taught by Bryant and Turrichi to yield predictable result of receiving workload designated to be executed using a non-UPS compatible computing resource with reasonable amount of success and improved efficiency (Bryant [0001] [0013] Turrichi, Jr 1: 30-40 Hong [0007] [0008]).

As per claim 12, Bryant teaches in response to a failure of a power source to the first non-UPS compatible computing resource ([0035] primary electric power from electricity supplier is disrupted), providing one or more of: 
a performance indicator or temperature of the first non-UPS compatible computing resource ([0035] time estimates related to the amount of power available from each power system), wherein the performance indicator includes one or more of: 
error rate or frame rate ([0002] power outage time estimate [0035] power outage time estimate).  


As per claim 13, Bryant teaches in response to a failure of a power source to the first non-UPS compatible computing resource ([0035] primary electric power from electricity supplier is disrupted) and an error rate of the workload indicating unacceptable performance based on the performance criteria (fig 5 can job be completed before outage occurs 532-No), the at least one processor is to cause termination of execution of the workload ([0047] inform the administrator and/or customer, job, cannot run on primary data center due to impending power outage).  

As per claim 14, Bryant teaches in response to a failure of a power source to the first non-UPS compatible computing resource ([0035] primary electric power from electricity supplier is disrupted) and an error rate of the workload indicating unacceptable performance based on the performance criteria (fig 5 can job be completed before outage occurs 532-No), the at least one processor is to cause migration of the workload to another UPS compatible resource or a non-UPS compatible resource for execution ([0040] migrate job to a remote data center, perform job migration; fig 4 460).  

 
As per claim 15, Bryant teaches in response to a failure of a power source to the first non-UPS compatible computing resource ([0035] primary electric power from electricity supplier is disrupted) and an error rate of the workload indicating acceptable performance based on the performance criteria (fig 5 can job be completed before outage occurs 532-yes), reducing power supplied to the first non-UPS compatible computing resource ([0035] switch to one or more backup power supplies, UPS and backup power generators [0039] backup power will be depleted - reduced power supply).  

As per claim 16, Bryant teaches in response to a failure of a power source to the first non-UPS compatible computing resource ([0035] primary electric power from electricity supplier is disrupted), a temperature of the first non-UPS compatible computing resource exceeding the threshold temperature, and an error rate of the workload indicating acceptable performance based on the performance criteria (fig 5 power outage time estimates 452, expected job completion time 530 can job be completed before outage occurs 532-Yes), reducing power supplied to the first non-UPS compatible computing resource ([0035] switch to one or more backup power supplies, UPS and backup power generators [0039] backup power will be depleted - reduced power supply).
Turrichi, Jr, however, teaches remaining claim elements of failure of a cooling source (col 1 lines 48-55 cooling equipment failure, implement emergency power settings), and a temperature of the first non-UPS compatible computing resource exceeding the temperature threshold (col 2 lines 33-37 heat generated may not be removed fast enough to prevent temperature from increasing to unacceptable levels).


As per claim 17, Bryant teaches computing resource comprises one or more of: a processor, graphics processing unit, storage, memory, programmable control logic, field programmable gate arrays (FPGAs), artificial intelligence inference engines, image processing engine, or hardware-executed processes (fig 1 information handling system 100 processor 110 graphics controller 125 system memory 120).  


Claims 18-22 are rejected under 35 U.S.C. 103 as being unpatentable over Bryant in view Hong and further in view of Lam and further in view of Turrichi, as applied to above claims, and further in view of Sirota et al. (US Pub. No. 2014/0330981 A1, hereafter Sirota). 
Sirota was cited in the last office action.


As per claim 18, Bryant teaches the invention substantially as claimed including a power management and resource management system comprising (fig 3 power management system 340 fig 6 cloud manager 520 [0046] job scheduling): 
a communication interface (fig 1 112 118 119 158); 
AB2684-USat least one uninterruptible power supply form (UPS) compatible computing resource (fig 3 backup power 330 [0035] primary data center 320 backup power330 Uninterruptible Power Supplies UPS), wherein a UPS compliant computing resource is compatible with uninterruptible power supply aspects of Network Equipment-Building System (NEBS) level 3 ([0035] primary data center, electricity supplier, UPS/backup power generator - data center compatible to both UPS and non-UPS); 
at least one non-uninterruptible power supply form (non-UPS) compatible computing resource (fig 3 electricity supplier/grid 325 - interruptible [0035] primary data center 320 electricity supplier 325); and 
at least one processor communicatively coupled to the communication interface (fig 1 110 112 115 100), the at least one UPS compatible computing resource (fig 3 primary data center 320 backup power 330 [0035] primary data center 320 backup power330 Uninterruptible Power Supplies UPS), and the at least one non-UPS compatible computing resource (fig 3 primary data center 320 electricity supplier 325 remote data center 360 electricity Supplier 375), the at least one processor to (fig 1 110): 
receive a workload identified for execution using a UPS compatible computing resource (fig 6 new job request received at primary data center’s cloud manager 610 will new job complete before power outage occurs? -No 640 run job on a different remote data center 660 - indicates job requires UPS resource  [0046] jobs, received, cloud manager, primary data center, metadata, new job fig 3 primary data center 320 backup power 330 [0049] certain customers' jobs are continually operational by having such jobs migrate to the remote data center ahead of other jobs [0052] use historical information about the work being done, making migration decision, [0054] query the user to see if the request should be scheduled anyway, job would either be marked as migrated last or to not be included at all); 
receive a second workload identified for execution using a non-UPS compatible computing resource (fig 6 new job request received at primary data center’s cloud manager 610 will new job complete before power outage occurs -yes 640 run job using primary data center 650; fig 3 primary data center 320 electricity supplier grid 325 [0046] jobs, received, cloud manager, primary data center, metadata, new job fig 3 primary data center 320 backup power 330 [0047] expected job completion time for the new job with the power outage time estimate, determination whether new job can be completed before the total power outage at the primary data center, yes [0049] certain customers' jobs are continually operational by having such jobs migrate to the remote data center ahead of other jobs [0052] use historical information about the work being done, making migration decision, if historically the work will complete during the shutdown, do not migrate [0054] query the user to see if the request should be scheduled anyway, job would either be marked as migrated last or to not be included at all); 
receive a configuration for the second workload based on a power source failure or a cooling source failure, wherein the configuration comprises threshold temperature, performance criteria, and associated actions ([0035] receive power related data from power system, time estimates, amount of power available, anticipated power outage, primary data center, backup power system [0036] power outage estimates, jobs, running, migrated to remote data center fig 5 530 532-yes/no 535 540-yes/no, 550);
cause execution of the second workload using a first non-UPS compatible computing resource (fig 5 532-yes: run job locally on primary data center 535); and 
cause results from the second workload to be transmitted to a workload requester.  

Bryant doesn’t specifically teach UPS compliant computing resource is compatible with uninterruptible power supply aspects of Network Equipment-Building System (NEBS) level 3, workload identified for execution using a UPS compatible computing resource, workload identified for execution using a non-UPS compatible computing resource, configuration based on a cooling source failure, configuration comprises threshold temperature and cause result from the second workload to be transmitted to a workload requestor.

Hong, however, teaches workload identified for execution using a UPS compatible computing resource (fig 3 receive task execution request signal S100 [0046] task, bit value, execution request, feature of energy consumed for performing the task using criteria [0047] groups, tasks, third group, task that cannot be suspended and postponed), workload identified for execution a non-UPS compatible computing resource (fig 3 receive task execution request signal S100 [0046] task, bit value, execution request, feature of energy consumed for performing the task using criteria [0047] groups, tasks, third group, task that can be suspended and does not require continuous power supply).

It would have been obvious to one of ordinary skills in the art before the effective filing date of the invention was made to combine the teachings of Bryant with the teachings of Hong of receiving task signal and matching task to task group with energy consumed for performing the task that cannot be suspended or postpone and task that can be suspended and doesn’t require continuous power supply to improve efficiency and allow receiving workload based on an indication that the workload is to be executed using a UPS and workload that is to be executed using non-UPS compatible computing resource to the method of Bryant as in the instant invention. The combination of analogous arts (Bryant [0002] Hong [0001]) would have been obvious because applying known method of receiving task to be executed indicating that task can not be suspended or postponed and task that doesn’t require continuous power supply as taught by Hong to the known method of allocating resources to the jobs based on the power data and job metadata as taught by Bryant to yield predictable result of receiving workload for execution based on an indication that the workload is to be executed using a UPS compatible resource and workload is to be executed non-UPS compatible computing resource with reasonable amount of success and improved efficiency (Bryant [0001] [0013] Hong [0007] [0008]).

Bryant and Hong, in combination, do not specifically teach resource is compatible with uninterruptible power supply aspects of Network Equipment-Building System (NEBS) level 3, and configuration based on a cooling source failure, configuration comprises threshold temperature and cause result from the second workload to be transmitted to a workload requestor.
Lam, however, teaches UPS compliant computing resource is compatible with uninterruptible power supply aspects of Network Equipment-Building System (NEBS) level 3 or equivalents ([0016] 14U shelf, network equipment building system NBES level3 and ETSI standard) and provide a result from the execution of the workload ([0026] software event, application program executing [0027] input the power status signal and software event single, output a control signal).

It would have been obvious to one of ordinary skills in the art before the effective filing date of the invention was made to combine the teachings of Bryant and Hong with the teachings of Lam of 14U shelf designed to NEBS level 3 to improve efficiency and allow UPS compliant computing resource is compatible with uninterruptible power supply aspects of Network Equipment-Building System (NEBS) level 3 to the method of Bryant and Hong as in the instant invention. The combination of analogous arts (Bryant [0002] Hong [0001] Lam [0001]) would have been obvious because applying known method of applying 14U shelf designed to NEBS level 3 and software event generated by executing application program as taught by Lam  to the known method of power requirement of jobs and allocating resources to the jobs based on the power data and job metadata as taught by Bryant and Hong to yield predictable result of resource compatible with uninterruptible power supply aspects of Network Equipment-Building System (NEBS) level 3 with reasonable amount of success and improved efficiency (Bryant [0001] [0013] Hong [0007] [0008] Lam [0001] [0016] ).

Bryant, Hong and Lam, in combination, do not specifically teach configuration based on a cooling source failure, configuration comprises threshold temperature and cause result from the second workload to be transmitted to a workload requestor.

Turrichi, Jr, however, teaches configuration related to cooling failure (col 1 lines 48-55 cooling equipment failure, implement emergency power settings), and configuration comprising threshold temperature (col 2 lines 33-37 heat generated may not be removed fast enough to prevent temperature from increasing to unacceptable levels).

It would have been obvious to one of ordinary skills in the art before the effective filing date of the invention was made to combine the teachings of Bryant, Hong and Lam with the teachings of Turrichi, Jr of failure of a cooling system and temperature increasing beyond acceptable levels to detect issues and improve efficiency and allow configuration related to cooling failure to the method of Bryant, Hong and Lam as in the instant invention. The combination would have been obvious because applying the known method of detecting failure in the cooling system and temperature increasing beyond acceptable limits as taught by Tirruchi, Jr to the power management system taught by Bryant, Hong and Lam to yield predictable result of configuring related to cooling supply and comprising of thermal threshold with reasonable amount of success and improved efficiency (Bryant [0001] [0013] Turrichi, Jr 1: 30-40 Lam [0001] [0016]).

Bryant, Hong and Lam and Turrichi, in combination, do not specifically cause teach result from the second workload to be transmitted to a workload requestor.

Sirota, however, teaches cause result from the second workload to be transmitted to a workload requestor (fig. 6 final execution results, provide to user 685).

It would have been obvious to one of ordinary skills in the art before the effective filing date of the invention was made to combine the teachings of Bryant, Hong, Lam and Turrichi with the teachings of Sirota of providing result of execution to the user to improve efficiency and allow result from the second workload to be transmitted to a workload requestor to the method of Bryant, Hong, Lam and Turrichi as in the instant invention. The combination would have been obvious because applying known method of providing result to the user taught by Sirota to the method of performing job by Bryant, Hong, Lam and Turrichi to yield predictable result and improved efficiency.

As per claim 19, Bryant teaches in response to a failure of a power source to the first non-UPS compatible 40 AB2684-UScomputing resource ([0035] primary electric power from electricity supplier is disrupted) and an error rate of the second workload indicating unacceptable performance based on the performance criteria (fig 5 can job be completed before outage occurs 532-yes), the at least one processor is to cause termination of execution of the second workload on the first non-UPS compatible computing resource ([0047] inform the administrator and/or customer, job, cannot run on primary data center due to impending power outage).    

As per claim 20, Bryant teaches in response to a failure of a power source to the first non-UPS compatible computing resource (([0035] primary electric power from electricity supplier is disrupted) and an error rate of the second workload indicating acceptable performance based on the performance criteria (fig 5 can job be completed before outage occurs 532-yes), the at least one processor is to perform an associated action to reduce power supplied to the first non-UPS compatible computing resource ([0035] switch to one or more backup power supplies, UPS and backup power generators [0039] backup power will be depleted - reduced power supply).

As per claim 21, Bryant teaches in response to a failure of a cooling source to the first non-UPS compatible computing resource ([0035] primary electric power from electricity supplier is disrupted), a temperature of the first non-UPS compatible computing resource exceeding the temperature threshold, and an error rate of the workload indicating acceptable performance based on the performance criteria (fig 5 power outage time estimates 452, expected job completion time 530 can job be completed before outage occurs 532-Yes), the at least one processor is to perform an associated action to reduce power supplied to the first backup power non-UPS compatible computing resource ([0035] switch to one or more backup power supplies, UPS and backup power generators [0039] backup power will be depleted - reduced power supply).

Turrichi, Jr, however, teaches remaining claim elements of failure of a cooling source (col 1 lines 48-55 cooling equipment failure, implement emergency power settings), and a temperature of the first non-UPS compatible computing resource exceeding the temperature threshold (col 2 lines 33-37 heat generated may not be removed fast enough to prevent temperature from increasing to unacceptable levels).

As per claim 22, Bryant teaches wherein a computing resource comprises one or more of: a processor, graphics processing unit, storage, memory, programmable control logic, field programmable gate arrays (FPGAs), artificial intelligence inference engines, image processing 41 AB2684-USengine, or hardware-executed processes (fig 1 information handling system 100 processor 110 graphics controller 125 system memory 120).  

 
Claims 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Bryant in view of Hong and further in view of Lam and further in view of Turrichi, as applied to above claims. 

As per claim 23, Bryant teaches the invention substantially as claimed including a client device comprising (fig 1 information handling device 100 fig 2 210-240): 
a network interface and at least one processor communicatively coupled to the network interface (fig 1 110 112 PCI express 172 170), the at least one processor to: 
discover at a node any uninterruptible power supply form (UPS) compatible computing resource and non-uninterruptible power supply form (non-UPS) compatible resource (fig 3 remote data center 360 electricity supplier 375 backup power 380 [0036] decision, migrate jobs to particular remote data center, power management system 390, network path -equivalent to discovering ), wherein a UPS compatible computing resource is compatible with uninterruptible power supply aspects of Network Equipment-Building System (NEBS) level 3 (fig. 3 remote data center 360 electricity supplier 375 UPS/backup power generator 380 - data center compatible to both UPS and non-UPS);  
cause a workload request to be transmitted to the node using the network interface (fig 3 auto-migrate jobs based on power fig 4 job migration 460 [0040] process performs the Job Migration Due to Power Availability routine [0036] network connections), the workload request identified to be performed on a non-UPS compatible computing resource (fig 3 auto-migrate jobs based on power, remote data center 360 electricity supplier 375); and 
cause a configuration for the workload based on a power source failure or a cooling source failure to be transmitted to the node using the network interface, wherein the configuration comprises threshold temperature, performance criteria, and associated actions ([0035] receive power related data from power system, time estimates, amount of power available, anticipated power outage, primary data center, backup power system [0036] power outage estimates, jobs, running, migrated to remote data center fig 5 530 532-yes/no 535 540-yes/no, 550).  
Bryant doesn’t specifically teach UPS compatible computing resource is compatible with uninterruptible power supply aspects of Network Equipment-Building System (NEBS) level 3, workload request identified to be performed on a non-UPS compatible computing resource, configuration based on a cooling source failure to be transmitted to the node using the network interface, and configuration comprises threshold temperature.

Hong, however, teaches the workload request identified to be performed on a non-UPS compatible computing resource (fig 3 receive task execution request signal S100 [0046] task, bit value, execution request, feature of energy consumed for performing the task using criteria [0047] groups, tasks, third group, task that can be suspended and does not require continuous power supply).

It would have been obvious to one of ordinary skills in the art before the effective filing date of the invention was made to combine the teachings of Bryant with the teachings of Hong of receiving task signal and matching task to task group with energy consumed for performing the task that can be suspended and doesn’t require continuous power supply to improve efficiency and allow workload request identified to be performed on a non-UPS compatible computing resource to the method of Bryant as in the instant invention. The combination of analogous arts (Bryant [0002] Hong [0001]) would have been obvious because applying known method of receiving task to be executed indicating that task doesn’t require continuous power supply as taught by Hong to the known method of allocating resources to the jobs based on the power data and job metadata as taught by Bryant to yield predictable result of workload request identified to be performed on a non-UPS compatible computing resource with reasonable amount of success and improved efficiency (Bryant [0001] [0013] Hong [0007] [0008]).
Bryant and Hong, in combination, do not specifically teach UPS compliant computing resource is compatible with uninterruptible power supply aspects of Network Equipment-Building System and configuration based on a cooling source failure to be transmitted to the node using the network interface, and configuration comprises threshold temperature.

Lam, however, teaches UPS compliant computing resource is compatible with uninterruptible power supply aspects of Network Equipment-Building System (NEBS) level 3 or equivalents ([0016] 14U shelf, network equipment building system NBES level3 and ETSI standard).

It would have been obvious to one of ordinary skills in the art before the effective filing date of the invention was made to combine the teachings of Bryant and Hong with the teachings of Lam of 14U shelf designed to NEBS level 3 to improve efficiency and allow UPS compliant computing resource is compatible with uninterruptible power supply aspects of Network Equipment-Building System (NEBS) level 3 to the method of Bryant and Hong as in the instant invention. The combination would have been obvious because substituting 14U shelf designed to NEBS level3 taught by Lam for the primary data center node taught by Bryant and Hong to yield predictable result of NEBS level3 compatible resource with reasonable amount of success and improved efficiency (Bryant [0001] [0013] Hong [0007] [0008] Lam [0001] [0016] ).

Bryant, Hong and Lam, in combination, do not specifically teach configuration based on a cooling source failure to be transmitted to the node using the network interface, and configuration comprises threshold temperature.

Turrichi, Jr, however, teaches configuration based on a cooling failure to be transmitted to the node using the network interface (col 1 lines 48-55 cooling equipment failure, implement emergency power settings), and configuration comprising threshold temperature (col 2 lines 33-37 heat generated may not be removed fast enough to prevent temperature from increasing to unacceptable levels).

It would have been obvious to one of ordinary skills in the art before the effective filing date of the invention was made to combine the teachings of Bryant, Hong and Lam with the teachings of Turrichi, Jr of failure of a cooling system and temperature increasing beyond acceptable levels to detect issues and improve efficiency and allow configuration related to cooling failure to the method of Bryant, Hong and Lam as in the instant invention. The combination would have been obvious because applying the known method of detecting failure in the cooling system and temperature increasing beyond acceptable limits as taught by Turrichi, Jr to the power management system taught by Bryant, Hong and Lam to yield predictable result of configuring related to cooling supply and comprising of thermal threshold with reasonable amount of success and improved efficiency (Bryant [0001] [0013] Hong [0007] [0008]).Turrichi, Jr 1:30-40 Lam [0001] [0016]).


As per claim 24, Bryant teaches the at least one processor is to access a performance information concerning the workload from the node ([0035] receive power related data from power system, time estimates, amount of power available, anticipated power outage, primary data center, backup power system [0036] power outage estimates, jobs, running, migrated to remote data center fig 5 530 532-yes/no 535 540-yes/no, 550).

Claims 25 is rejected under 35 U.S.C. 103 as being unpatentable over Bryant in view of Hong, as applied to above claims. 

As per claim 25, Bryant teaches the invention substantially as claimed including an apparatus comprising: circuitry, that when operational, is to: 
based on a reduction in power supplied to an edge server (fig 5 500 power outage time estimate 452 530 can job be completed before outage occurs 532 fig 4 450 [0031] server), allocate at least one workload for execution on an uninterruptible power supply form (UPS) compatible computing resource (fig 4 450-455-yes-460 fig 5 532-no 540-550-570-manageme migration 580 fig 7 migrate job to remote data center 750 [0036] remote location, remote data center, backup power such UPS) and allocate at least one workload for execution on a non- uninterruptible power supply form (non-UPS) compatible resource (fig 4 450-455-no fig 5 532-yes run job locally on primary data center 535), wherein the at least one workload allocated for execution on a non-UPS compatible resource is designated as allowed for execution on a non-UPS compatible resource (fig 6 new job request received at primary data center’s cloud manager 610 run job using primary data center 650 [0046] jobs, received, cloud manager, primary data center, metadata, new job fig 3 primary data center 320 electricity supplier grid).
Bryant doesn’t specifically teach wherein the at least one workload is designated as allowed for execution on a non-UPS compatible resource.
Hong, however, teaches wherein the at least one workload allocated for execution on a non-UPS compatible resource is designated as allowed for execution on a non-UPS compatible resource (fig 3 receive task execution request signal S100 [0046] task, bit value, execution request, feature of energy consumed for performing the task using criteria [0047] groups, tasks, third group, task that can be suspended and does not require continuous power supply).

It would have been obvious to one of ordinary skills in the art before the effective filing date of the invention was made to combine the teachings of Bryant with the teachings of Hong of receiving task signal and matching task to task group with energy consumed for performing the task that can be suspended and doesn’t require continuous power supply to improve efficiency and allow wherein the at least one workload allocated for execution on a non-UPS compatible resource is designated as allowed for execution on a non-UPS compatible resource to the method of Bryant as in the instant invention. The combination of analogous arts (Bryant [0002] Hong [0001]) would have been obvious because applying known method of receiving task to be executed indicating that task doesn’t require continuous power supply as taught by Hong to the known method of allocating resources to the jobs based on the power data and job metadata as taught by Bryant to yield predictable result of wherein the at least one workload allocated for execution on a non-UPS compatible resource is designated as allowed for execution on a non-UPS compatible resource and improved efficiency (Bryant [0001] [0013] Hong [0007] [0008]).


Response to Arguments

The previous objections under 35 USC 112 have been withdrawn. 
Applicant's arguments filed on 01/19/2020 have been fully considered but they are moot in view of new ground of rejection.
Some of the previous 35 USC 101 rejections have been withdrawn. However, some are maintained due to the rationales explained above under 35 USC 101 rejections.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABU ZAR GHAFFARI whose telephone number is (571)270-3799.  The examiner can normally be reached on Monday-Thursday 9:00 - 17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai AN can be reached on 571-272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ABU ZAR GHAFFARI
Primary Examiner
Art Unit 2195



/ABU ZAR GHAFFARI/Primary Examiner, Art Unit 2195